DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Feigenbaum on 3/26/21.
The application has been amended as follows: 
Claims 119-121, 123-124, 126, and 128, line 1, the expression “A tangible medium” recited respectively thereof is changed to --A non-transitory recording medium--.
Allowable Subject Matter
Claims 119-149 contain allowable subject matter over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a tangible medium bearing instructions to cause a wireless device to receive a first signal indicative of a user input specifying at least one criterion for selecting one or more video items. The independent claims identify the feature of “wherein said at least one of said one or more downloaded video items is received over said WAN from a first server, and said first auxiliary content is received via said WAN from a second server, said second server being distinct from said first server, receive a second signal indicative of a user input requesting playback of one or more video items from said one or more selected video items; retrieve, from said non-volatile memory, one or more encoded video files containing said requested one or more video items; retrieve one or more of said auxiliary files containing said first auxiliary content from said non-volatile memory of said wireless device, and play back said at least one of said one or more requested video items in coordination with said first auxiliary content, using said retrieved one or more encoded video files and said retrieved one or more auxiliary files containing first auxiliary content”. The closest prior art, Harding et al disclose a content syndication in web-based media via Ad Tagging, either taken singularly or in combination fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harding et al disclose a content syndication in web-based media via Ad Tagging.
Barbieri et al disclose a method of suggesting accompaniment tracks for synchronized rendering with a content data item.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374.  The examiner can normally be reached on Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        March 24, 2021.